Citation Nr: 1046742	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  04-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral foot disability, 
to include pes planus.

2.  Entitlement to service connection for a bilateral foot 
disability, to include pes planus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for Bartholin's cyst and status 
post hysterectomy.

4.  Entitlement to service connection for Bartholin's cyst and 
status post hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 1977.  
She also has prior unverified service in the New Jersey Army 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which declined to 
reopen claims for service connection for bartholinitis resulting 
in a hysterectomy and pes planus.  

In February 2005, the Veteran testified at a video conference 
hearing before an Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claim file, which reflects that 
the Board would keep the record open for a period of 90 days for 
the submission of additional evidence.  See Hearing Transcript at 
2.

In a February 2005 correspondence, the Veteran withdrew the issue 
of entitlement to service connection for pes planus. 

On appeal in May 2005, the Board dismissed the pes planus claim.  
The Board remanded the Bartholin cyst claim for further 
development, to include obtaining (1) additional service medical 
records; (2) records of the Veteran's National Guard service; and 
(3) private provider medical records.

In May 2006, the Veteran requested that her claim for service 
connection for bilateral pes planus be reopened.  The RO declined 
to reopen the claim in a December 2006 rating decision.  The 
issue has been recharacterized to reflect the Veteran's 
contentions and the medical evidence.

On appeal in June 2008, the Board declined to reopen the 
Veteran's claim for service connection for Bartholin's cyst and 
status post hysterectomy; the Veteran appealed this decision to 
the Court of Appeals for Veterans Claims (CAVC) which, in 
February 2010, vacated the Board's denial and remanded the claim 
for further development and readjudication.  

The issues of service connection for diabetes mellitus, 
hypertension, and a back disability secondary to a 
bilateral foot disability, as well as service connection 
for depression secondary to Bartholin's cyst and status 
post hysterectomy, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The reopened issues of entitlement to service connection for a 
bilateral foot disability and Bartholin's cyst and status post 
hysterectomy are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the claim for 
service connection for pes planus; the Veteran appealed the 
decision, but subsequently withdrew the appeal, and the claim was 
dismissed by a May 2005 Board decision.

2.  Evidence received since the March 2003 rating decision is not 
cumulative and raises a reasonable possibility of substantiating 
the bilateral foot disability claim.

3.  In a February 1978 rating decision, the RO denied the claim 
for service connection for "cyst on buttocks"; the Veteran did 
not appeal this decision, and it is now final.

4.  Evidence received since the February 1978 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the Bartholin's cyst claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the March 
2003 RO decision and the claim of entitlement to service 
connection for a bilateral foot disability, to include pes 
planus, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received since the 
February 1978 RO decision and the claim of entitlement to service 
connection for Bartholin's cyst and status post hysterectomy is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The service connection claims based on new and material evidence 
have been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the Board's finding that new and material evidence has been 
secured to reopen these claims, no conceivable prejudice to the 
Veteran could result from this adjudication, regardless of 
whether the Veteran has been provided the notice and assistance 
required by law and regulation.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


II.  New and Material Evidence

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

While the RO declined to reopen the Veteran's claims, the Board 
must make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, the 
Board has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Bilateral Pes Planus

The Veteran seeks to reopen her service connection claim for a 
bilateral foot disability, to include pes planus, which was 
originally denied by the RO in March 2003.

In March 2003, the RO denied the claim for service connection for 
pes planus (claimed as a bilateral foot condition) because it 
determined that STRs were negative for pes planus or any type of 
foot condition.  The Veteran filed a notice of disagreement and 
perfected her appeal, but later withdrew the claim; the Board 
dismissed the appeal in May 2005.  

The evidence considered at the time of the original RO decision 
in March 2003 included the Veteran's statements and service 
treatment records.  In an April 2003 correspondence, the Veteran 
stated that the boots she wore during service "messed up my feet 
for standing, walking, and wearing shoes."  She also stated that 
she had arthritis in both of her big toes.  The STRs contain no 
evidence of any complaints, symptoms, diagnoses, or treatment for 
a bilateral foot disability.  The Veteran's November 1976 
enlistment examination shows a normal clinical evaluation of the 
feet.

Evidence considered at the time of the original RO decision in 
March 2003 also included VA treatment records and an April 2002 
VA examination report.  The April 2002 examiner acknowledged the 
Veteran's claim that her foot problems were due to the shoes and 
socks she wore during service.  He noted that the Veteran had a 
normal foot examination on her enlistment examination.  X-rays 
suggested bilateral pes planus, and arthritic changes around the 
MP joint of the great toe were noted.  The diagnoses included 
bilateral flat feet and "metatarsalgia dating from the time of 
the military per veteran's history."  In May 2002, the Veteran 
complained of daily tenderness and swelling of both feet.  

Evidence considered since the March 2003 rating decision includes 
the Veteran's March 2009 assertions that she "pounded the arch" 
out of her feet as a result of marching in "cheap boots that 
would not bend or give."  She stated that she had bilateral foot 
pain during service but "thought it would go away."  She 
reportedly has continued to experience foot pain since service.

Evidence considered since the March 2003 rating decision also 
includes additional VA treatment records.  In May and June 2003, 
the Veteran complained that her feet hurt, and reported that she 
had experienced swelling of her feet "for years."  She also 
complained of periodic fatigue pain on the balls of both feet.  
August 2009 records contain a diagnosis of bilateral pes planus.

Private treatment records include January 2005 X-rays, which 
showed mild hallux valgus deformity associated with bony 
hypertrophy of the first metatarsal head, and moderate to severe 
degenerative/osteoarthritis changes involving the 
metatarsophalangeal joint of the great toe.  In 2008, the Veteran 
complained of pain in the arch and ball of both feet.  She 
related that the boots she wore during service caused her arches 
to fall.  The diagnoses included bilateral pes planus, bilateral  
hallux valgus, bilateral hammertoes with MPJ contracture, and 
bilateral plantar fasciitis.

The evidence received subsequent to the March 2003 RO rating 
decision is new and material.  These documents were not 
considered at the time of the March 2003 decision.  The medical 
evidence addresses the unestablished fact of a current 
disability.  Furthermore, the Veteran's statements tend to show a 
connection between a current bilateral foot disability and 
symptoms (pain) alleged by the Veteran in service.  Therefore, 
reopening the claim for service connection for a bilateral foot 
disability is warranted. 

Unfortunately, additional development is necessary before the 
Board can make a determination regarding service connection.

Bartholin's Cyst and Status Post Hysterectomy

The Veteran seeks to reopen her service connection claim for 
Bartholin's cyst and status post hysterectomy, which was 
originally denied by the RO in February 1978.

Evidence before the RO in February 1978 included the Veteran's 
enlistment examination, conducted in Newark, New Jersey in 
November 1976 that did not disclose the existence of a 
Bartholin's cyst.  An additional examination completed on the day 
of her induction, April 7, 1977, only noted an overweight 
concern.  On May 3, 1977, the Veteran was seen in the infirmary 
with complaint of a "[b]oil" in her vaginal area.  She admitted 
to a pre-service history of surgery "several times."  On May 10, 
1977, a Medical Board Proceeding determined that her 
bartholinitis (inflammation of the Bartholin's glands) existed 
prior to service, was not caused by an incident in service, was 
not aggravated by active duty, and was not deemed a line of duty 
injury or disease.

Additional evidence before the RO in February 1978 included a 
January 1978 VA examination report.  At that time, the Veteran 
alleged having her Bartholin cyst drained during service.  The 
examiner found no evidence of scarring or residuals from the 
claimed procedure.

In February 1978, the RO noted that the service treatment records 
revealed that the Veteran "had a problem with growths prior to 
service."  The RO found that "even though she apparently did have 
the beginning of another cyst while on active duty, there are no 
current residuals."  The RO determined that "[t]here is no 
evidence that the veteran's short period of service caused or 
aggravated her problem permanently."

The Veteran filed a claim to reopen entitlement to service 
connection for Bartholin's cyst with status post hysterectomy in 
January 2002.

Evidence of record since the RO's February 1978 decision includes 
December 1974 treatment records from Jersey City Medical Center.  
These records show that the Veteran underwent marsupialization of 
a right Bartholin abscess and enucleation of a left Bartholin 
cyst.  At that time, the Veteran reported having had a 
marsupialization of both the left and right Bartholin glands 
within the previous year.

The Veteran underwent a hysterectomy in 1991.

A September 2000 private treatment record indicates that the 
Veteran complained of pain in the lower abdomen and lower back.  
A physical examination revealed normal external genitalia; the 
vagina and vault were both intact.  

In the Veteran's application for service connected disability 
benefits received in January 2002, she alleged "bartholinitis 
resulting in hysterectomy."  

May 2002 VA treatment notes indicate that the Veteran reported 
having her labia removed during service.  In October 2002, the 
she reported having her vaginal lips surgically removed.  The 
Veteran claimed that she was hospitalized at Ft. Jackson during 
service where she was treated for "pain in sex organs." 

In her April 2003 notice of disagreement, the Veteran alleged 
that her Bartholin's cyst was so severe in service that "they had 
to put me in the hospital and operate which I stayed for a week 
or more, they cut-off all my parts, ever[] since then I've been 
having problems up until I had the hysterectomy in 1991."

The Veteran also testified in the February 2005 hearing that she 
had been treated for a Bartholin's cyst prior to service but that 
she had "no problem" when she entered the service.  Hearing 
Transcript at 3.  She stated that she had one incident of 
treatment for Bartholin's cyst prior to service at the Jersey 
City Medical Center.  The Veteran testified that her Bartholin's 
cyst was aggravated during basic training and that she had an 
operation to remove a growth(s) while in service.  Specifically, 
the Veteran has stated that after a three-day bivouac, she 
developed a high fever, vomiting, and swelling of her "private 
parts."  See June 2006 Letter. 

The Veteran's new allegations that she underwent a surgical 
procedure in service which "cut-off all [her] parts" or resulted 
in having her labia removed are new, as they did not exist at the 
time of the prior determination in February 1978.  The Veteran's 
statements are material in that they tend to substantiate the 
claim for service connection.  The Board notes that STRs do not 
contain any evidence tending to corroborate such a statement, and 
the Veteran's current allegation directly contradicts her 
statement to the January 1978 VA examiner and the examiner's 
clinical findings.  However, as discussed above, in determining 
whether evidence is new and material, the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. at 
513.  Therefore, the information submitted since the last final 
rating decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
warranted.  38 U.S.C.A. § 5108.







ORDER

New and material evidence has been received and the claim for 
service connection for a bilateral foot disability, to include 
pes planus, is reopened; the appeal is granted to this extent 
only.

New and material evidence has been received and the claim for 
service connection for Bartholin's cyst is reopened; the appeal 
is granted to this extent only.


REMAND

During the February 2005 hearing and in a June 2006 letter, the 
Veteran stated for the first time that she developed a high 
fever, vomiting, and swelling of her "private parts" after a 
three-day bivouac during basic training.  In March 2009, she 
stated for the first time that she "pounded the arch" out of 
her feet as a result of marching in "cheap boots that would not 
bend or give."  While this evidence was presumed credible for 
purposes of reopening the claims, its credibility must now be 
determined by adjudication.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court 
indicated that, when a Board reopens a claim after the RO has 
denied reopening the same claim, the matter must generally be 
returned to the RO for consideration of the merits.  Because the 
RO has not evaluated the credibility of the evidence of record, 
it would be potentially prejudicial to adjudicate the claims on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board notes that the Veteran has 
requested another examination in connection with her Bartholin 
cyst claim.

In addition, the Veteran alleges that she received inpatient 
treatment relevant to the Bartholin cyst claim at the hospital at 
Ft. Jackson, South Carolina in March 1977.  Her DD Form 214 shows 
active service beginning in April 1977.  However, the form also 
reflects an additional four months of prior inactive service.  In 
June 2005 and July 2006 letters, the AMC requested service 
records from the New Jersey State Adjutant General.  VA was 
notified by the Adjutant General of New Jersey in August 2006 
that it had no record on file for the veteran.  In response to a 
June 2005 records request, the National Personnel Records Center 
(NPRC) stated that "it is not standard operating procedure to be 
treated at an military treatment facility prior to entry in the 
service."  In a July 2006 letter, the AMC requested hospital 
reports and inpatient records from the Moncrief Army Community 
Hospital in Ft. Jackson, South Carolina.  VA was notified by the 
hospital in August 2006 that it was unable to locate any medical 
records for the Veteran.  In an April 2010 correspondence, the 
Veteran stated that she had recently submitted treatment records 
from her Ft. Jackson hospitalization to the VA.  A careful review 
of the claim file reveals no such documents.  These documents 
must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to resubmit treatment 
records from her 1977 Ft. Jackson 
hospitalization and then associate these 
records with the claim file.

2.	Re-adjudicate the Veteran's claims for 
service connection for a bilateral foot 
disability, to include pes planus, and 
Bartholin's cyst and status post 
hysterectomy.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


